FILED
                             NOT FOR PUBLICATION                            MAR 30 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ROBERT WOOTEN,                                  No. 09-15560

               Plaintiff - Appellant,            D.C. No. 2:08-cv-01311-LKK-
                                                 JFM
   v.

 STATE OF CALIFORNIA; et al.,                    MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence K. Karlton, District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Robert Wooten appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging that the defendants violated his First and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

tk/Research
Tenth Amendment rights by virtue of a California Supreme Court decision

legalizing same-sex marriage in California. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo an order granting a motion to dismiss. Sacks v. Office

of Foreign Assets Control, 466 F.3d 764, 770 (9th Cir. 2006). We affirm for the

reasons stated by the district court.

        We do not consider Wooten’s arguments raised for the first time on appeal.

See Bias v. Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007).

        Wooten’s remaining contentions are unpersuasive.

        AFFIRMED.




tk/Research                               2                                  09-15560